On Petition for Rehearing.
PER CURIAM.
Counsel for the appellants has called attention to the fact that the order of the District Court in the above proceeding dated September 1, 1937 (which is affirmed in the opinion of this court, filed July 18, 1938), provides that the appellants turn over the sum of $10,939.73 found to have been in their possession or under their control as agents on July 10, 1933, and that they are to render an account of all rent collections and disbursements made by them as agents of the Realty Associates Securities Corporation during the period from July 10, 1933, to August 25, 1933, inclusive.
The decision of the District Court which this court affirmed fixed the amount due on July 10, 1933, from appellants at the sum of $10,939.73, but that particular sum should not necessarily be paid over to the Clerk of the Court as directed by the order, but such sum as represents the aggregate of $10,939.73 collections from July 10, 1933, to August 25, 1933, inclusive, less any proper disbursements between July 10, 1933, and August 25, 1933, which may be allowed on the accounting to be had. Accordingly the order of the District Court dated September 1, 1937, should be so modified as to provide that Martin Wohl and Harry Wohl be and each of them •hereby is held accountable to Realty Associates Securities Corporation for the sum of $10,939.73 found to have been due from them on July 10, 1933, and be directed to pay over such amount consisting of $10,939.73 plus all subsequent collections made by them from July 10, 1933, to August 25, 1933, inclusive, less such disbursements and expensés as shall be allowed from the total in the accounting directed by order of the District Court dated September 1, 1937.
The account shall be filed with the clerk of the United States District Court for the Eastern District of New York within ten days after the entry of the order on the mandate.
The petition for rehearing is denied except as to the modification 'above provided for.